IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                             NOS. WR-84,876-01 & WR-84,876-02


                  EX PARTE CASEY NATHANAEL WESTER, Applicant


                ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
                            CAUSE NOS. 83018 & 83266
                       IN THE CRIMINAL DISTRICT COURT
                           FROM JEFFERSON COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two charges

of burglary of a habitation and sentenced to eighteen years’ imprisonment in each case. His appeals

were dismissed for lack of jurisdiction. Wester v. State, Nos. 09-04-00467-CR & 09-04-00468-CR

(Tex. App.—Beaumont Dec. 15, 2004) (not designated for publication).
                                                                                                         2

        Applicant contends, among other things, that the cumulation orders in these cases are

improper because they were based on offenses that were part of the same criminal episode.1

Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances, additional

facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960),

the trial court is the appropriate forum for findings of fact. The trial court may use any means set

out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court may rely on

its personal recollection. Id. In this case, the trial court made findings of fact, but they do not address

the validity of the cumulation orders.

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

            The trial court shall make supplemental findings of fact and conclusions of law in regard

to Applicant’s claim the cumulation orders in these cases are unauthorized by statute. The trial court

shall make specific supplemental findings detailing whether the sentences are for offenses arising

from the same criminal episode. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

        These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all



        1
        The sentence in cause number 83018 was ordered to run consecutive to the sentence in
cause number 82987. Applicant does not challenge the conviction or sentence in cause number
82987. The sentence in cause number 83266 was ordered to run consecutive to the sentence in
cause number 83018.
                                                                                                   3

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: May 4, 2016
Do not publish